     Case 4:20-cv-05640-YGR Document 213-1 Filed 12/28/20 Page 1 of 2



 1
     PAUL J. RIEHLE (SBN 115199)
 2   paul.riehle@faegredrinker.com
     FAEGRE DRINKER BIDDLE &
 3   REATH LLP
     Four Embarcadero Center, 27th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 591-7500
 5   Facsimile: (415) 591-7510

 6   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 7   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 8   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
 9   Yonatan Even (pro hac vice)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
12   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
13   New York, New York 10019
     Telephone: (212) 474-1000
14   Facsimile: (212) 474-3700

15   Attorneys for Plaintiff Epic Games, Inc.

16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                         OAKLAND DIVISION
19
                                                  Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
20
                  Plaintiff, Counter-defendant,
21                                                DECLARATION OF LAUREN A.
                       v.                         MOSKOWITZ IN SUPPORT OF EPIC
22   APPLE INC.,                                  GAMES, INC.’S ADMINISTRATIVE
                                                  MOTION TO FILE UNDER SEAL THE
                  Defendant, Counterclaimant.
23                                                JOINT DISCOVERY LETTER BRIEF
                                                  AND SUPPORTING EXHIBITS
24
                                                  Judge: Hon. Magistrate Thomas S. Hixson
25

26

27

28
                                DECLARATION OF LAUREN A. MOSKOWITZ
                                 Case Nos.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 213-1 Filed 12/28/20 Page 2 of 2



 1                  I, Lauren A. Moskowitz, declare as follows:

 2                  1.      I am a partner at the law firm of Cravath, Swaine & Moore LLP, and am

 3   one of the attorneys representing Epic Games, Inc. (“Epic”) in the above-captioned action. I am

 4   admitted to appear before this Court pro hac vice in Epic v. Apple.

 5                  2.      I submit this declaration pursuant to Civil Local Rules 7-11(a) and 79-5(d)-

 6   (e) in support of Epic’s Administrative Motion to File Under Seal the Joint Discovery Letter Brief

 7   Regarding Epic’s Requests For Production Of Documents (the “Joint Discovery Letter Brief”) and

 8   Supporting Exhibits 1-8. The contents of this declaration are based on my personal knowledge.

 9                  3.      Portions of the Joint Discovery Letter Brief and its exhibits contain

10   information that Defendant Apple Inc. (“Apple”) has designated as “CONFIDENTIAL” or

11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective order in the

12   above-captioned action. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF No.

13   112.) Apple requested that the entire filing be sealed.

14

15                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

16   is true and correct and that I executed this declaration on December 28, 2020 in Short Hills, NJ.

17

18                                                      /s/ Lauren A. Moskowitz
                                                        Lauren A. Moskowitz
19

20

21

22

23

24

25

26

27

28                                                  -1-
                                  DECLARATION OF LAUREN A. MOSKOWITZ
                                   Case Nos.: 4:20-cv-05640-YGR-TSH
